The appeal was filed herein October 27, 1934. It appears that the case-made was not served on the defendant in error or his counsel until the date fixed in the last order of extension had expired. A motion to dismiss has been filed for that reason, which is not contested. This court has repeatedly held that where plaintiff in error falls to make and serve case-made within the time allowed by statute or within the time extended by a valid order of the court and the errors complained of can only be reviewed upon a case-made, *Page 392 
the Same will not be considered by this court, but that the same will be dismissed (St. 1931, section 534 et seq.). Jones v. Manton, 130 Okla. 200, 266 P. 438; Collins-Dietz-Morris Co, v. Wright, 163 Okla. 54, 20 P.2d 574 Saddler v. Chappelle,163 Okla. 102, 21 P.2d 761.
The appeal is therefore dismissed.